
	

113 HR 5556 IH: Electronic Health Fairness Act of 2014
U.S. House of Representatives
2014-09-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 5556
		IN THE HOUSE OF REPRESENTATIVES
		
			September 18, 2014
			Mrs. Black (for herself, Mr. David Scott of Georgia, Mrs. Blackburn, and Mr. Griffin of Arkansas) introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committee on Ways and Means, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concerned
		
		A BILL
		To amend title XVIII of the Social Security Act with respect to the treatment of patient encounters
			 in ambulatory surgical centers in determining meaningful EHR use, and for
			 other purposes.
	
	
		1.Short titleThis Act may be cited as the Electronic Health Fairness Act of 2014.
		2.FindingsCongress finds the following:
			(1)Ambulatory surgery centers were not covered under the provisions of the HITECH Act of 2009, which
			 created certification standards and incentives for adopting electronic
			 health record (EHR) technology in the physician office and hospital
			 settings.
			(2)CMS defines a meaningful EHR user as an eligible professional having 50 percent or more of the
			 professional’s outpatient encounters at practices or locations equipped
			 with certified EHR technology.
			(3)Physicians with patient encounters in an ambulatory surgical center are at a disadvantage when
			 attempting to meet meaningful use requirements because there currently is
			 not certified EHR technology for such centers.
			(4)Until such time as EHR technology is certified specifically for use in the ambulatory surgical
			 centers, patient encounters that occur in such a center should not be used
			 when calculating whether an eligible professional meets meaningful use
			 requirements, unless an eligible professional elects to include those
			 encounters.
			3.Treatment of patient encounters in ambulatory surgical centers in determining meaningful EHR useSection 1848(o)(2) of the Social Security Act (42 U.S.C. 1395w–4(o)(2)) is amended by adding at the
			 end of the following new subparagraph:
			
				(D)Treatment of patient encounters at ambulatory surgical centers
					(i)In generalSubject to clause (ii), any patient encounter of an eligible professional occurring at an
			 ambulatory surgical center (described in section 1832(i)(1)(A)) shall not
			 be treated as a patient encounter in determining whether an eligible
			 professional qualifies as a meaningful EHR user.
					(ii)SunsetClause (i) shall no longer apply as of the first year that begins more than 3 years after the date
			 the Secretary certifies EHR technology for the ambulatory surgical center
			 setting..
		
